Citation Nr: 1742187	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-46 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for lumbar spine degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1975.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2009 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  In September 2015, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In cases involving a VA examiner's finding that an opinion cannot be rendered without resorting to speculation, it must be clear that the examiner has not invoked the phrase "without resorting to mere speculation" as a substitute for full consideration of all pertinent and available medical facts.  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  The Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id. at 390.

A September 2016 VA examiner opined that the Veteran's lumbar spine DJD was less likely than not to have started in service based on the lack of contemporaneous record indicating as such.  The examiner also noted a 2009 onset of low back symptoms as indicated by the contemporaneous medical records.  The examiner noted various, conflicting assertions in the record concerning the Veteran's altered gait, and that the Veteran, on occasion, walked with an altered gait but had entered the examination room without an altered gait.  The examiner stated he could not opine as to whether the Veteran's lumbar spine DJD was caused or aggravated by service-connected knee and hip disabilities without resorting to mere speculation.  It is unclear if the examiner made this statement because current medical science does not address whether lumbar spine DJD may be caused or aggravated by altered gait due to knee or hip disorders, or if the examiner does not believe or cannot determine if the Veteran has an altered gait severe enough to have caused or aggravated the Veteran's lumbar spine DJD.

As the September 2016 medical opinion fails to address questions necessary for the Board to determine whether service connection for lumbar spine DJD is available on a secondary basis, a new medical opinion is needed to resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination from an appropriate examiner to determine whether the current lumbar spine DJD is secondary to a service-connected disability.  

The examiner should offer the following opinions:

a) Whether it is at least as likely as not (50 percent probability or greater) that the diagnosed lumbar spine DJD was caused by any of the Veteran's service-connected knee or hip disabilities.  The examiner is informed that the Veteran is service connected for left hip replacement, chondromalcia of the right knee, and sprain and chondromalcia of the left knee.

b) Whether it is at least as likely as not( 50 percent probability or greater) that the Veteran's lumbar spine DJD is aggravated (worsened in severity beyond natural progression of the disease) by any of the Veteran's service-connected knee or hip disabilities. The examiner is informed that the Veteran is service connected for left hip replacement, chondromalcia of the right knee, and sprain and chondromalcia of the left knee.
If the examiner opines that the Veteran's lumbar spine DJD is permanently aggravated by a service-connected disability or service-connected disabilities, the examiner should indicate the degree of disability before aggravation and the current degree of disability.

The medical opinion must include a detailed rationale, with an unambiguous explanation of specific etiologies.  Moreover, the examiner should address whether the Veteran suffers or suffered from an altered gait due to any of his current, service-connected disabilities, and whether such gait is at least as likely as not to have caused or aggravated the Veteran's lumbar spine DJD.  

If the examiner cannot provide the requested opinion without resorting to mere speculation, he/she should thoroughly explain the factors that prevent him/her from offering the opinion.  
 
2. After step 1, review the resulting opinion to ensure adequacy.  If the resulting opinion is inadequate, take corrective action.

3. After steps 1 and 2, readjudicate the Veteran's claim on appeal. If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity for response before returning the matter to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

